Title: To James Madison from Peter Isaacsen, 11 August 1809 (Abstract)
From: Isaacsen, Peter
To: Madison, James


11 August 1809. The war in Europe has disrupted commerce, and twenty-six American ships have been captured by privateers and brought into Christiansand and neighboring Norwegian ports. The captains and supercargoes of those vessels chose Isaacsen to represent them as a de facto consul, although he is a Danish merchant residing in Christiansand. He acted on their behalf, and of the eighteen American ships examined in court, eight have been cleared and ten “condemned as Lawful prizes,” owing to the suspicious circumstances of their papers being erased or altered. These cases will be appealed to the High Court of Admiralty at Christiana, but a burden remains on the captains of the vessels, who cannot proceed until a decision is reached. Observes that privateers “can in fact not be blamed, to make use of their privileges” for “the mariners have no other means of getting their living” and it is commonly assumed that the colors and ships’ papers “might be fictitious and false.” Indeed, on several vessels lately captured “they were not only provided with a double set of papers, but sailed besides under British licenses.”
